Title: To Thomas Jefferson from Albert Gallatin, 12 September 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
City of Washington Septer. 12th 1801
This will be handed by Mr M. L. Davies of New York, the candidate for the naval office. I used my endeavours to prevent his proceeding to Monticello; but he had left New York with that intention & is not easily diverted from his purpose. The reason he gives for his anxiety is that, immediately after the adjournt. of Congress, E. Livingston & others mentioned to him that a positive arrangement was made by the administration by which he was to be appointed to that office; that he was so perfectly confident, till some time in June, that such was the fact, as to refuse advantageous proposals of a permanent establishment; & that the general belief on that subject has placed him in a very awkward situation at New York.
He presses me much on the ground of my personal knowledge both of him & of the local politics of N. York, to give you my opinion in a decided manner on that subject; which to him I declined; both, because in one respect it was not made up, & because my own opinion even if decided neither ought nor would decide yours. The propriety of removing Rogers remains with me the doubtful point; after Fish’s removal & that of others, they, in N.Y., seem to suppose that the dismission of Rogers is, on account of antirevolutionary adherence to enemies, unavoidable; the answer to New Haven appears to have left no doubt on their mind on that subject; and I apprehend that the numerous removals already made by you there, & the almost general sweep by their State Government have only encreased the anxiety & expectation of a total change. In relation to Rogers himself, though he is a good officer, I would feel but little regret at his being dismissed, because he has no claim detached from having fulfilled his official duties, has made an independent fortune by that office, & having no personal popularity cannot lose us one friend nor make us one enemy. But I feel a great reluctance in yielding to that general spirit of persecution which, in that State particularly, disgraces our cause & sinks us on a level with our predecessors. Whether policy must yield to principle, by going farther into those removals, than justice to our political friends & the public welfare seem to require, is a question on which I do not feel myself, at present, capable of deciding. I have used the word “persecution” & I think with propriety; for the Council of appointts. have extended their removals to almost every auctioneer, &, that not being a political office, the two parties ought certainly to have an equal chance in such appointments.
As to the other point; if Rogers shall be removed, I have no hesitation in saying that I do not know a man whom I would prefer to Mr Davis for that office. This may, however, be owing to my knowing him better than I do others who may be equally well qualified. I believe Davis to be a man of talents, (particularly quickness & correctness) suited for the office, of strict integrity, untainted reputation, & pure republican principles. Nor am I deterred from saying so far in his favour on account of any personal connection with any other individual; because I am convinced that his political principles stand not on the frail basis of persons, but are exclusively bottomed on his conviction of their truth, & will ever govern his political conduct. So far, as I think a prejudice against him in that respect existed, I consider myself, in justice to him, bound to declare as my sincere opinion. Farther I cannot go.
As the mail will reach you only one day later than Mr Davis, I will defer writing on business till Monday. The elections of Maryland are decisively in our favour—26 to 14 is the probable result—a majority certain.
I feel in better health & better spirits since the change of weather which, together with change of air, seems to have had a favorable effect on my child’s health. Mrs Gallatin & her daughter 3 weeks old are very well. Robert Smith is & will continue absent for some time longer. On his arriving home last Saturday, he found his eldest son dead; & his wife expects daily to be confined. S. Smith who wrote me on the subject that this ought to hasten Mr Madison’s return, & that friends & foes begin to complain of long absences. I wish earnestly we may all meet as early as possible; yet do not apprehend any inconvenience to have yet resulted for the public service from your absence.
I am with sincere respect & attachment Your obt. Servt.
Albert Gallatin
I enclose recommendations sent to me in favr. of Davis
